Holderman, J. This matter comes before the Court on joint stipulation of the parties. This action was for the wrongful death of Claimant’s decedent, Monroe Jones, who was approximately 13 years of age at the time of his death. Pursuant to the joint stipulation filed herein, the Court finds as follows: 1. On December 29, 1973, Claimant’s decedent was engaged in riding a sled down the slope created by the elevation of Interstate Highway 80 above street level at the intersection of Duncan and Water Streets in Joliet, Illinois. This elevation of the highway created an embankment abutting the northern and southern shoulders of the highway. 2. Although fences were in place to prevent pedestrian or vehicular access to the highway and shoulders, the embankment was insufficiently fenced to prevent access from the street to the enbankmerit and vice versa. 3. On the date in question, Claimant’s decedent was sledding down the embankment, and upon reaching the bottom thereof, continued to slide beyond his control out into the street, where he was struck by an automobile and killed. 4. Claimant has exhausted all her legal, administrative, and equitable remedies and has complied with all notice and jurisdictional requirements of the Court of Claims Act. Ill. Rev. Stat. 1977, ch. 37, par. 439.1 et seq. 5. Respondent is negligent to some degree for the death of Claimant’s decedent and thus partially liable under the doctrine of comparative negligence. 6. The parties have agreed that the sum of $8,750.00 is a fair settlement of this claim. 7. No material questions of fact or law remain in dispute. Therefore, it is hereby ordered that Claimant be and is hereby awarded the sum of $8,750.00 (eight thousand seven hundred fifty dollars and no cents) in full and final settlement of her claim.